Case 1:20-cv-03053-RMB-AMD Document 16-2 Filed 07/13/20 Page 1 of 7 PageID: 150




 REED SMITH LLP
 Formed in the State of Delaware
 Diane A. Bettino, Esq.
 David G. Murphy, Esq.
 506 Carnegie Center – Suite 300
 Princeton, New Jersey 08540
 Tel. (609) 514-5947
 Fax (609) 951-0824

 Attorneys for Defendant Truist Bank
 (improperly named Truist d/b/a or f/k/a Branch Banking and Trust Company)

                UNITED STATES DISTRICT COURT FOR THE
                       DISTRICT OF NEW JERSEY


 JOHN GERICKE, Individually and on           Civil Action No. 1:20-cv-03053
 behalf of All Individuals similarly
 situated,                                   Motion Returnable: August 17, 2020

                    Plaintiffs,

       v.
                                                   CERTIFICATION OF DIANE
 TRUIST D/B/A OR F/K/A BRANCH                         A. BETTINO, ESQ. IN
 BANKING AND TRUST COMPANY                          SUPPORT OF MOTION TO
 and JOHN DOES 1-10,                                        DISMISS

                    Defendants.



 I, Diane A. Bettino, Esq., do hereby certify as follows:

       1.     I am an attorney-at-law in the State of New Jersey and a partner with

 the law firm of Reed Smith LLP, counsel to Defendant Truist Bank (improperly

 named Truist d/b/a or f/k/a Branch Banking and Trust Company) (“Truist Bank”)
Case 1:20-cv-03053-RMB-AMD Document 16-2 Filed 07/13/20 Page 2 of 7 PageID: 151




 in the above-captioned action. As such, I am fully familiar with the facts set forth

 herein.

       2.     I make this Certification in support of Truist Bank’s Motion to

 Dismiss Plaintiff John Gericke’s (“Plaintiff”) putative class action complaint with

 prejudice.

       3.     A copy of the publicly-available February 17, 2012 Order granting

 Susquehanna Bank’s Motion for Final Judgment by Default against John Gericke

 and Barbara Gericke, and entering final judgment in the amount of $244,248.49, in

 the matter captioned Susquehanna Bank v. John Gericke and Barbara Gericke,

 Superior Court of New Jersey, Gloucester County, Law Division, docket number

 L-1618-11, is attached hereto as Exhibit 1.

       4.     A copy of the publicly-available March 12, 2012 Writ of Execution

 attaching Susquehanna Bank’s February 17, 2012 final judgment to the “real

 property . . . belonging to the judgment debtor(s),” including Plaintiff’s property

 located at 248 Hampshire Drive, Deptford, New Jersey (the “Property”), is

 attached hereto as Exhibit 2.

       5.     A copy of the Judgment Search Details screen for Susquehanna

 Bank’s February 17, 2012 final judgment, which was indexed under judgment

 number J-062680-12, and is publicly-available on the NJ Judiciary 2018’s website,

 is attached hereto as Exhibit 3.



                                        -2-
Case 1:20-cv-03053-RMB-AMD Document 16-2 Filed 07/13/20 Page 3 of 7 PageID: 152




       6.     A copy of the State of New Jersey Department of Banking and

 Insurance (“DoBI”) list of New Jersey Bank Mergers (as of 6/5/2020), detailing the

 August 1, 2015 merger of Susquehanna Bank in Branch Banking and Trust

 Company (“BB&T”), which is publicly-available on DoBI’s website, is attached

 hereto as Exhibit 4.

       7.     A copy of the Articles of Amendment of BB&T Corporation, setting

 forth the merger of BB&T into Truist Financial Corporation effective December 7,

 2019, which is publicly available on the Securities and Exchange Commission’s

 website, is attached hereto as Exhibit 5.

       8.     A true and correct copy of Defendant Truist Bank’s Fed. R. Civ. P.

 7.1 Corporate Disclosure Statement, filed in this matter on March 19, 2020, is

 attached hereto as Exhibit 6.

       9.     A true and correct copy of the Notice of Removal filed by Truist Bank

 in this matter on March 19, 2020 is attached in its entirety here as Exhibit 7. The

 Notice of Removal contains the following subparts:

              a.    Notice of Removal – DE 1.

              b.    Certification of Diane A. Bettino, Esq. – DE 1-1.

                   i.      Exhibit A – Complaint filed by Plaintiff on January 27,
                           2020 in the Superior Court of New Jersey, Law Division,
                           Civil Part, Gloucester County – DE 1-2.

                           1.    Complaint Exhibit 1 – 2018 Form 1099-C to John
                                 Gericke.


                                         -3-
Case 1:20-cv-03053-RMB-AMD Document 16-2 Filed 07/13/20 Page 4 of 7 PageID: 153




                          2.     Complaint Exhibit 2 – August 16, 2018 Letter
                                 from John Prebich to Debbie Austin.

                          3.     Complaint Exhibit 3 – February 19, 2019 Letter
                                 from John Prebich to Special Assets Recovery.

                          4.     Complaint Exhibit 4 – April 26, 2019 Letter from
                                 Christian Wober to the Law Offices of Lee
                                 Perlman.

                          5.     Complaint Exhibit 5 – April 30, 2019 Letter from
                                 John Prebich to Special Assets Recovery, with
                                 enclosures.

                          6.     Complaint Exhibit 6 – June 3, 2019 Letter from
                                 John Prebich to Christopher L. Henson.

                          7.     Complaint Exhibit 7 – June 26, 2019 Letter from
                                 John Prebich to Christian Wober.

                          8.     Complaint Exhibit 8 – “Cash Receipt” dated
                                 7/31/2018.

                          9.     Complaint Exhibit 9 – December 2, 2019 IRS
                                 Notice to John and Barbara Gericke.

             c.     Civil Cover Sheet – DE 1-3.

             d.     Certification of Service. – DE 1-4.

       10.   A copy of the 2018 Instructions for Forms 1099-A and 1099-C,

 Internal Revenue Service, which is available at https://www.irs.gov/pub/irs-

 prior/i1099ac--2018.pdf, is attached hereto as Exhibit 8.

       11.   A copy of the 2017 Instructions for Forms 1099-A and 1099-C,

 Internal Revenue Service, which is available at https://www.irs.gov/pub/irs-

 prior/i1099ac--2017.pdf, is attached hereto as Exhibit 9.



                                        -4-
Case 1:20-cv-03053-RMB-AMD Document 16-2 Filed 07/13/20 Page 5 of 7 PageID: 154




       12.     A copy of the 2016 Instructions for Forms 1099-A and 1099-C,

 Internal Revenue Service, which is available at https://www.irs.gov/pub/irs-

 prior/i1099ac--2016.pdf, is attached hereto as Exhibit 10.

       13.     A copy of the United State District Court for the District of

 Massachusetts’ unpublished decision in Wells Fargo Bank, N.A. v. Fraze, No. 19-

 10499-GAO, 2020 WL 1615866 (D. Mass Apr. 2, 2020), is attached hereto as

 Exhibit 11.

       14.     A copy of this Court’s unpublished order in Walker v. Ocwen Loan

 Servicing, LLC, No. 2:16-cv-9157 (D.N.J. Mar. 14, 2018), is attached hereto as

 Exhibit 12.

       15.     A copy of this Court’s unpublished decision in Walker v. Ocwen Loan

 Servicing, LLC, No. 2:16-cv-9157, 2017 WL 2957933 (D.N.J. July 11, 2017), is

 attached hereto as Exhibit 13.

       16.     A copy of the United States Bankruptcy Court for the District of

 Kansas’ unpublished order granting motion to dismiss in In re Ledin, No. 14-

 12347, 2015 WL 1569742 (Bankr. D. Kan. Mar. 31, 2015), is attached hereto as

 Exhibit 14.

       17.     A copy of the Internal Revenue Service Information Latter 2005-

 0207, 2005 WL 3561135 (Oct. 7, 2005), is attached hereto as Exhibit 15.




                                        -5-
Case 1:20-cv-03053-RMB-AMD Document 16-2 Filed 07/13/20 Page 6 of 7 PageID: 155




       18.   A copy of the relevant pages from the National Taxpayer Advocate’s

 2019 Annual Report to Congress, IRS Pub. 2104, 2019 WL 88838, at 104 (Dec.

 2019), is attached hereto as Exhibit 16.

       19.   A copy of the United States District Court for the District of Kansas’s

 awaiting-publication decision in Robbins v. Dyck O’Neal, Inc., __ F. Supp. 3d __,

 2020 WL 1320725 (D. Kan. Mar. 20, 2020), is attached hereto as Exhibit 17.

       20.   A copy of this Court’s unpublished opinion in Friest v. Luxottica

 Group S.P.A., No. 2:16-cv-3327-SDW-LDW, 2016 WL 7668453 (D.N.J. Dec.16,

 2016), is attached hereto as Exhibit 18.

       21.   A copy of this Court’s unpublished opinion in Cannon v. Ashburn

 Corp., No. 16-1452 (RMB/AMD), 2016 WL 7130913 (D.N.J. Dec. 7, 2016), is

 attached hereto as Exhibit 19.

       22.   A copy of this Court’s unpublished opinion in Truglio v. Planet

 Fitness, Inc., No. 15-7959 (FLW) (LHG), 2016 WL 4084030 (D.N.J. July 28,

 2016), is attached hereto as Exhibit 20.




                                            -6-
Case 1:20-cv-03053-RMB-AMD Document 16-2 Filed 07/13/20 Page 7 of 7 PageID: 156




       I certify under penalty of perjury that the foregoing statements made by me

 are true. I am aware that if any of the foregoing statements made by me are

 willfully false, I am subject to punishment.

                                                REED SMITH LLP

                                                /s/ Diane A. Bettino
                                                Diane A. Bettino, Esquire
 Dated: July 13, 2020




                                         -7-
